  4:20-cr-03032-JMG-CRZ Doc # 28 Filed: 06/16/20 Page 1 of 1 - Page ID # 52



                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                  Plaintiff,                              4:20CR3032
     vs.
                                                             ORDER
CORY ALLSMAN,

                  Defendant.


       Defendant has orally moved for new counsel because Defendant is not
 satisfied with counsel's representation. (Filing No. 26). Defendant is eligible for
 appointed counsel pursuant to the Criminal Justice Act, 18 U.S.C. §3006A, and the
 Amended Criminal Justice Act Plan for the District of Nebraska.

       IT IS ORDERED:

       1)     Defendant’s oral motion to appoint new counsel, (Filing No. 26), is
              granted. Kelly M. Steenbock is hereby withdrawn as counsel, and shall
              promptly notify Defendant of the entry of this order.

       2)     The clerk shall delete Kelly M. Steenbock from any future ECF
              notifications herein.

       3)     The clerk shall forward this memorandum and order to the Federal
              Public Defender.

       4)     The Federal Public Defender shall forthwith provide the court with a
              draft appointment order (CJA Form 20) bearing the name and other
              identifying information of the CJA Panel attorney identified in
              accordance with the Criminal Justice Act Plan for this district. .

       5)     The newly appointed counsel shall promptly file an entry of
              appearance on behalf of Defendant.

       June 16, 2020.
                                             BY THE COURT:
                                             s/ Cheryl R. Zwart
                                             United States Magistrate Judge
